Title: To Benjamin Franklin from John Jay, 11 January 1782
From: Jay, John
To: Franklin, Benjamin


Dr. Sir,
Madrid 11 Jany 1781. [i.e., 1782]
The last Letter I had the Pleasure of writing to you was dated the 31 Ult. and referred to a former one of the 21 november last in which I stated my Difficulties on Acct. of the Bills, the Improbability of my obtaining any Relief here, & consequently the necessity I was under of again recurring to your Interposition to save them from protest. I have not as yet been favored with your Answer. I can readily conceive that this Affair has added not a little to your Embarrassments and therefore I lament, not complain of, the Delay— I borrowed from Mr. Cabarrus about thirty thousand Dollars. He is not perfectly easy, and I have no prospect of borrowing more from him or others, at least without Assurances of speedy Repaymt., wh. I am not in Capacity to give. The Court indeed owes me on their old promise of one hundred and fifty thousand Dollars, a Ballance of abt. 25,615 Dollars— but I have no Reason to rely on receiving it soon, if at all.— I also begin severely to feel the Want of my back Salary. It is vain for me to expect it from America, and unless you can supply it, it will be necessary for me immediately to disencumber myself of most of my Expences, & confine myself to mere necessaries, until a Change may take place for the better. This Circumstance conspires with those of a more public nature to make me very sollicitous to know what you can or cannot do for me.
As to the Affairs of the Negotiations they have not advanced since Majr. Franks left me. The Minister is too sick or too busy to attend to american Affairs. He refers me to Mr Del Campo who has been named for the purpose, and when I apply to him he tells me that his Instructions are not yet compleated, and that he cannot tell when they will be—
I am Dr Sir with perfect Regard & Esteem your obliged & obt Servt.
His Exy Dr FranklinTo Dr Franklin 11 Jany 1782
